
	

114 HRES 582 IH: Condemning and censuring President Barack Obama.
U.S. House of Representatives
2016-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 582
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2016
			Mr. Palazzo (for himself, Mr. Cole, Mr. Collins of Georgia, Mr. Yoho, Mr. Abraham, Mr. Westerman, Mr. DesJarlais, Mr. Fincher, Mr. Rouzer, Mr. Hunter, Mr. Stewart, Mr. Jody B. Hice of Georgia, and Mrs. Blackburn) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Condemning and censuring President Barack Obama.
	
	
 Whereas upon entering the Execution of the Office of President of the United States, President Barack Obama affirmed his constitutional oath as follows: I do solemnly swear that I will faithfully execute the Office of President of the United States, and will to the best of my Ability, preserve, protect and defend the Constitution of the United States;
 Whereas President Barack Obama has failed to faithfully execute the Office of the President of the United States and has failed to preserve, protect and defend the Constitution of the United States;
 Whereas President Barack Obama has failed to fulfill his duty in article II, section 3 of the Constitution of the United States that he shall take Care that the Laws be faithfully executed;
 Whereas the Constitution of the United States in article I, section 1 provides that All legislative Powers herein granted shall be vested in a Congress of the United States; Whereas the Second Amendment to the Constitution of the United States provides that the right of the people to keep and bear Arms, shall not be infringed; and
 Whereas, on January 5, 2016, President Barack Obama defied article I, section 1 of the Constitution of the United States by implementing unconstitutional executive actions without congressional consideration, debate, or approval in order to infringe on the Second Amendment right of the American people to keep and bear arms: Now, therefore, be it
	
 That the House of Representatives does hereby censure and condemn Barack Obama for having willfully disregarded the legislative powers of the duly elected Congress provided by the Constitution of the United States through his executive actions to deprive American citizens of their constitutionally mandated right to bear arms under the Second Amendment.
		
